                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                        )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 06-CR-30117-SMY
                                                  )
 MONTEZ L. FULLER,                                )
                                                  )
                        Defendant.                )
                                            ORDER
       On August 30, 2007, a jury convicted Defendant Montez L. Fuller on two counts of armed

bank robbery in violation of 18 U.S.C. § 2113(a) and (d), and two counts of using a firearm during

a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A)(ii). He was subsequently sentenced

to a term of 564 months’ incarceration followed by 5 years’ of supervised release. His conviction

was upheld by the Seventh Circuit Court of Appeals on direct appeal. United States v. Fuller, 306

Fed.Appx. 297 (7th Cir. 2009). The United States Supreme Court denied certiorari on April 20,

2009. Fuller v. United States, 129 S.Ct. 2037 (2009). Thereafter, Fuller unsuccessfully moved

for a new trial (Docs. 403, 425) and filed a Motion to Vacate, Set Aside or Correct Sentence (2255)

on April 12, 2010. Fuller v. USA, 10-cv-267-DRH. The §2255 Motion was denied on May 22,

2012 (Doc. 28 in 10-cv-267) and on appeal. Fuller’s attempt to file a successive § 2255 motion

was dismissed for lack of jurisdiction on October 4, 2017 (Id. Doc. 65).

       Now pending before this Court are Fuller’s Motion to Reduce Sentence (Doc. 559), Motion

to Vacate (Doc. 563), and Motion to Set Aside Judgment (Doc. 585). The Government filed a

response to the first two motions (Doc. 576). For the following reasons, all three Motions are

DISMISSED for lack of jurisdiction.
        Under Rule 4(b) of the Rules Governing § 2255 Proceedings in the United States District

Courts, a judge receiving a § 2255 petition must conduct a preliminary review and, “[i]f it plainly

appears from the motion, any attached exhibits, and the record of prior proceedings that the moving

party is not entitled to relief, the judge must dismiss the motion and direct the clerk to notify the

moving party.” A preliminary review of Fuller’s Motions reveals that they are in fact motions

filed pursuant to § 2255 that must be dismissed as unauthorized second or successive habeas

petitions.

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) “governs § 2255

proceedings and imposes tight limits on second or successive petitions.” Vitrano v. United States,

721 F.3d 802, 806 (7th Cir. 2013) (citing Suggs v. United States, 705 F.3d 279, 285 (7th Cir.

2013)). Specifically, AEDPA “allows every prisoner one full opportunity to seek collateral

review.” Vitrano, 721 F.3d at 806 (quoting Johnson v. United States, 196 F.3d 802, 805 (7th Cir.

1999)). Any additional, later-filed petition under 28 U.S.C. § 2255 is a “second or successive”

motion, which a district court may not entertain “unless the prisoner has first obtained

authorization to file from the court of appeals.” United States v. Obeid, 707 F.3d 898, 901 (7th

Cir. 2013) (citing 18 U.S.C. §§ 2244(a); 2255(h)).

        Fuller previously filed a § 2255 petition and received a full round of collateral review. The

instant Motions are his third, fourth, and fifth attempt at relief under § 2255 and therefore require

prior approval from the Seventh Circuit. Because there is no indication that Fuller has sought

permission from the Seventh Circuit to file a second or successive § 2255 petition, this Court is

without jurisdiction to consider the pending Motions and they must be dismissed. Obeid, 707 F.3d

at 901 (citing Nuñez v. United States, 96 F.3d 990, 991 (7th Cir. 1996)). Accordingly, Fuller’s




                                                  2
Motions to Vacate, Set Aside, or Correct Sentence (Docs. 559, 563, and 585) are dismissed for

lack of jurisdiction.

                             CERTIFICATE OF APPEALABILITY

        Rule 11(a) of the Rules Governing Section 2254 Proceedings instructs the district court to

“issue or deny a certificate of appealability when it enters a final order adverse to the applicant.”

A certificate of appealability may issue only if the petitioner “has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Miller–El v. Cockrell, 537 U.S. 322,

336 (2003). To meet this requirement, the petitioner must “demonstrate that reasonable jurists

would find the district court’s assessment of his constitutional claims debatable or wrong.” United

States v. Fleming, 676 F.3d 621, 625 (7th Cir. 2012) (quoting Tennard v. Dretke, 542 U.S. 274,

281 (2004)). The petitioner need not show that his appeal will succeed, but he must show

“something more than the absence of frivolity” or the existence of mere “good faith” on his part.

Miller-El, 537 U.S. at 337, 338.

        Here, Fuller did not obtain leave to file a successive § 2255 petition. Accordingly, he is

not entitled to issuance of a certificate of appealability.

        IT IS SO ORDERED.


        DATED: November 18, 2019



                                                        STACI M. YANDLE
                                                        United States District Judge




                                                   3
